Case 1:21-cv-02986-PAE-SLC Document 21 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

A.MLE. INC.,

Plaintiff, 21 Civ. 2986 (PAE)
=VYu
ORDER
JIMMY BRANNA, ELITE CONSULTING LLC,
and JOHN KEMPF,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

This case, which was filed on April 7, 2021, has been transferred to this Court as related
to Volt Electric NYC Corp. v. A.MLE. Ine. et al., No. 20 Civ. 4185 (S.D.NLY.).

In light of the relatedness and the late date at which the case was filed, the Court assumes
that no further discovery or minimal discovery will be needed. Counsel are directed to
immediately to confer on this point and to propose forthwith a case management plan

anticipating the completion of any supplemental fact discovery within four weeks.

SO ORDERED.
Py , Ay é E nyt

Paul A. Engelmayér i
~ United States District Judge

 

Dated: April 27, 2021
New York, New York
